Citation Nr: 0732756	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-38 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected muscle group XII wound of the 
right leg.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to May 1947 
and from June 1951 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted service connection for hearing 
loss and assigned a 10 percent disability rating and 
continued the 10 percent disability rating for service-
connected muscle group XII wound of the right leg. 

In May 2007, the veteran was scheduled for a travel board 
hearing before the Board; however, he failed to appear.



FINDINGS OF FACT

1.  The veteran's service-connected bilateral hearing loss is 
currently manifested by an average pure tone threshold of 56 
decibels in the right ear and 56 decibels in the left ear, 
with speech recognition ability of 86 percent in the right 
ear and 69 percent in the left ear.

2.  The veteran's service-connected muscle group XII wound of 
the right leg is not currently manifested by any significant 
debilitation of the right lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected muscle group XII wound of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.73, Diagnostic Code 5312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With respect to the claim for a higher rating for the 
veteran's hearing loss, in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice was intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 491.  

Once a claim for service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
does not trigger additional § 5103(a) notice.  Id. at 493.  
While the veteran has not claimed that VA has not complied 
with the notice requirements of the VCAA, § 5103(a) and § 
3.159(b)(1) are no longer applicable in the instant case.  
Service connection was granted in May 2004, a disability 
rating was assigned, and an effective date was established.  
Therefore, the veteran's claim was substantiated as of May 
2004.  Any error in failing to provide § 5103(a) notice could 
not be prejudicial to the veteran because the purpose of 
§5103(a) notice is to provide notice of what is required for 
the veteran to substantiate his claim, and here, his claim 
has been substantiated.  See Id. (holding that the Board does 
not commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).

Additionally, once a claim for service connection is 
substantiated, VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of a complying rating decision in May 2004 and 
issuance of the September 2005 statement of the case and 
December 2006 supplemental statement of the case.  

Concerning the claim for an increased rating for muscle group 
XII wound of the right leg, VA has satisfied its duty to 
notify by means of a letter from the RO to the veteran in 
April 2004.  The veteran was told of the requirements to 
successfully establish an increased rating, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  All 
identified, pertinent evidence, including the veteran's 
service medical records and post-service treatment records, 
has been obtained and associated with the claims file.  There 
is no indication of any relevant records that the RO failed 
to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in May 
2004.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

A.  Hearing loss

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The results of the audiometric testing on VA examination in 
May 2004 do not demonstrate that the veteran's overall 
hearing loss was severe enough to warrant a disability rating 
higher than 10 percent under the rating schedule.  In this 
examination, the reported 56 decibel average pure tone 
threshold loss in the right ear and the 84 percent correct 
speech discrimination score in the right ear, when entered 
into Table VI of § 4.85, resulted in a hearing impairment 
with a numeric designation of II in the right ear.  The 
reported 56 decibel average pure tone threshold loss in the 
left ear and the 69 percent correct speech discrimination 
score in the left ear, when entered into Table VI of § 4.85, 
resulted in a hearing impairment with a numeric designation 
of V in the left ear.  When applied to Table VII of § 4.85, 
the numeric designations of II in the right ear and V in the 
left ear translate to a 10 percent evaluation for the 
veteran's service-connected hearing loss disability.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Thus, the audiometric test results do not support entitlement 
to an increased evaluation for bilateral hearing impairment.  
The Board has reviewed all the medical records in the claims 
file and found that there is no evidence related to hearing 
loss that supports a higher rating.

The veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability. 

The veteran contends that the VA audiological examination in 
this case was inadequate as he believed that the audiologist 
inflated his report.  The veteran has submitted no specific 
evidence showing that the audiological testing was inaccurate 
or inappropriate.  

The Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss (64 FR 25206 (May 11, 
1999)) discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.

Of course, the Schedule does provide for modified rating of 
"exceptional patterns of hearing impairment."  See 38 
C.F.R. § 4.86(b).  This provision was meant to compensate for 
a pattern of hearing impairment that is an extreme handicap 
in the presence of environmental noise.  VHA has concluded 
that when this pattern of impairment is present, a speech 
discrimination test conducted in a quiet room with sounds 
amplified does not always reflect the extent of impairment 
experienced in an ordinary environment.  See 64 FR 25200, 
25203 (May 11, 1999).  Yet no such exceptional pattern of 
hearing impairment has been demonstrated in this case.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Muscle group XII wound of the right leg

Although the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A rating decision dated November 1950 assigned a 10 percent 
disability evaluation under Diagnostic Code 5312, muscle 
group XII.  The 10 percent rating under Diagnostic Code 5312 
has remained in effect since then and is protected.  See 38 
C.F.R. § 3.951(b).

Under Diagnostic Code 5312, a noncompensable evaluation is 
warranted for slight disability of muscle group XII.  
Moderate disability warrants a 10 percent rating. Moderately 
severe disability warrants a 20 percent rating.  Severe 
disability warrants a 30 percent rating.  38 C.F.R. § 4.73, 
Code 5312.  Muscle Group XII affects dorsiflexion, extension 
of the toes, stabilization of the arch, and involves the 
anterior muscles of the leg.  Id.

At the onset, the Board notes that the veteran has been 
denied service connection for bilateral knee and hip 
disabilities.

The Board has carefully reviewed the entire claims file and 
finds that an rating higher than 10 percent is not warranted.  
The veteran was afforded a VA examination.  The claims file 
was reviewed.  At that time, the veteran complained of having 
a history of a herniated muscle at the anterior tibialis 
region with severe edema to both lower extremities.  He 
stated that he had weakness in both legs primarily due to 
disuse of the legs due to the pain associated with his 
bilateral total knee arthroplasties.  The veteran presented a 
document from his private physician indicating that his 
primary diagnosis was chronic renal failure with severe 
edema.  The examiner observed that the veteran was morbidly 
obese and had significant difficulty rising from a chair due 
to his bilateral knee condition and ambulated quite slowly 
and painfully with assistance of a cane.  Physical 
examination of the right lower extremity revealed 3+ pitting 
edema that was symmetrical with his left leg and general 
purpuric appearance below the knee bilaterally due to his 
severe edema secondary to chronic renal failure.  There was 
minimal tenderness to the region that the veteran identified 
as his service connected injury and there was no scar 
detectable through the purpura and poor dermal condition.  
The veteran was able to dorsiflex his right ankle 5 degrees 
with 5/5 muscle strength against resistance and plantar flex 
the ankle 20 degrees with 5/5 muscle strength against 
resistance.  Inversion was 5 degrees with 5/5 muscle strength 
against resistance and eversion was 2 degrees with 4/5 muscle 
strength against resistance.  He was unable to perform toe 
raises, toe walking, or heel walking.  The examiner opined 
that there was no evidence to suggest that there was 
significant debilitation to the veteran's right lower 
extremities as a consequence of his service-connected wound 
to muscle group XII.  

The Board finds that the competent medical evidence of 
records shows that an increased disability rating is not 
warranted.  In order for a higher rating to be assigned under 
Diagnostic Code 5312, the veteran's service-connected 
condition must be moderately severe.  The VA examiner, 
however, provided a definitive opinion that there was no 
significant debilitation of the right lower extremity due to 
the veteran's service-connected disability.  The VA 
examination report clearly showed that the veteran's current 
problems with his right lower extremity are due to conditions 
that are not service-connected.  The VA examination report is 
found to be persuasive evidence that a higher rating is not 
warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board has also considered whether a higher rating may be 
granted under other Diagnostic Codes.  As the VA examiner 
opined that there was no significant debilitation of the 
right lower extremity due to the veteran's service-connected 
disability, a higher rating under other Diagnostic Codes 
addressing ankle or foot disabilities is not warranted.  

The Board has also considered whether a separate rating might 
be assigned for any scar related to this right leg wound.  
During the VA examination, however, the examiner was unable 
to locate any scar and there was only minimal tenderness in 
the region of the service-connected injury.  Therefore, a 
separate rating for the scar is not warranted.  

The veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  The preponderance of 
the evidence is against a rating higher than 10 percent for 
the veteran's muscle group XII wound of the right leg.  38 
U.S.C.A. § 5107(b).

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 10 percent for the 
veteran's muscle group XII wound of the right leg.  Thus, the 
benefit-of-the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral hearing loss is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected muscle group XII wound of the right leg 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


